UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4630 John Hancock Investment Trust III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended April 30, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Since Since 1-year 5-year 10-year inception 6-months 1-year 5-year 10-year inception Class A 13.60 10.40  15.31 1 2.60 13.60 64.03  131.55 1 Class B 13.64 10.46  15.40 1 2.59 13.64 64.42  132.59 1 Class C 17.65 10.73  15.48 1 6.59 17.65 66.47  133.48 1 Class I 2 19.70 11.64  16.50 1 8.11 19.70 73.39  145.98 1 Class NAV 2 20.19   6.96 3 8.30 20.19   33.93 3 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial Highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-29-12 for Class I. For Class A, Class B, Class C and Class NAV shares the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class NAV Net (%) 1.67 2.44 2.43 1.53 1.11 Gross (%) 1.67 2.44 2.43 1.71 1.11 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on Fund distributions or on the redemption of Fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Greater China Opportunities Fund | Semiannual report Class B Class C 5 Class I 2 Class NAV 2 Start date 6-9-05 6-9-05 6-9-05 12-28-06 NAV $23,359 $23,348 $24,598 $13,393 POP $23,259 $23,348 $24,598 $13,393 Index $20,762 $20,762 $20,762 $13,908 MSCI golden dragon Index (gross of foreign withholding taxes on dividends) is an unmanaged free float-adjusted market capitalization index that is designed to measure equity market performance in the China region. The MSCI Golden Dragon Index consists of the following Indexes: China, Hong Kong and Taiwan. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 6-9-05. 2 For certain types of investors, as described in the Funds Class I and Class NAV shares prospectuses. 3 From 12-28-06. 4 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. 5 No contingent deferred sales charge applicable. Semiannual report | Greater China Opportunities Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Funds actual ongoing operating expenses, and is based on the Funds actual return. It assumes an account value of $1,000.00 on November 1, 2010 with the same investment held until April 30, 2011. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,080.00 $8.61 Class B 1,000.00 1,075.90 12.76 Class C 1,000.00 1,075.90 12.71 Class I 1,000.00 1,081.10 7.89 Class NAV 1,000.00 1,083.00 5.84 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2011, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Greater China Opportunities Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not the Funds actual return). It assumes an account value of $1,000.00 on November 1, 2010, with the same investment held until April 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-10 on 4-30-11 period ended 4-30-11 1 Class A $1,000.00 $1,016.50 $8.35 Class B 1,000.00 1,012.50 12.37 Class C 1,000.00 1,012.50 12.33 Class I 1,000.00 1,017.20 7.65 Class NAV 1,000.00 1,019.20 5.66 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.67%, 2.48%, 2.47%, 1.53% and 1.13% for Class A, Class B, Class C, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Greater China Opportunities Fund 9 Portfolio summary Top 10 Holdings (33.3% of Net Assets on 4-30-11) 1 Taiwan Semiconductor Manufacturing BOC Hong Kong Holdings, Ltd. 3.4% Company, Ltd. 4.2% Bank of China, Ltd., Class H 3.0% Industrial & Commercial Bank of China, Ltd. 4.0% China Shenhua Energy Company, Ltd. 3.0% CNOOC, Ltd. 3.8% China Minsheng Banking Corp. Ltd. 2.9% China Mobile, Ltd. 3.7% HTC Corp. 2.8% Evergrande Real Estate Group, Ltd. 2.5% Sector Composition Financials 38% Consumer Discretionary 3% Information Technology 17% Utilities 2% Industrials 12% Consumer Staples 1% Materials 10% Health Care 1% Energy 10% Other 1% Telecommunication Services 5% 1 Cash and cash equivalents not included in Top 10 Holdings. 2 As a percentage of net assets on 4-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Greater China Opportunities Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 99.10% (Cost $85,852,876) China 31.34% Anhui Conch Cement Company, Ltd. 537,000 2,538,936 Bank of China, Ltd., Class H 6,276,900 3,483,794 China Longyuan Power Group Corp. 1,699,000 1,746,817 China Minsheng Banking Corp. Ltd. 3,454,000 3,322,083 China National Building Material Company, Ltd. 312,000 658,260 China Oilfield Services, Ltd. 300,000 594,584 China Pacific Insurance Group Company, Ltd. 265,000 1,146,825 China Rongsheng Heavy Industry Group Company, Ltd. 2,700,000 2,277,263 China Shenhua Energy Company, Ltd., Class H 737,000 3,451,899 Evergrande Real Estate Group, Ltd. 4,022,000 2,878,034 Industrial & Commercial Bank of China, Ltd. 5,511,500 4,679,674 International Mining Machinery Holdings, Ltd. 1,379,500 1,424,573 Ping An Insurance Group Company of China, Ltd. 230,000 2,523,812 Qihoo 360 Technology Company, Ltd., ADR (I) 40,000 1,140,000 Sinopharm Group Company, Ltd. 300,000 1,035,249 Xingda International Holdings, Ltd. 705,000 812,573 Yanzhou Coal Mining Company, Ltd., Class H 180,000 703,134 Zhongsheng Group Holdings Ltd. 367,500 693,713 Zhuzhou CSR Times Electric Company, Ltd. 295,000 1,168,035 Hong Kong 38.68% AIA Group, Ltd. (I) 675,600 2,283,535 BOC Hong Kong Holdings, Ltd. 1,267,000 3,984,991 Cheung Kong Holdings, Ltd. 110,000 1,737,458 China Metal Recycling Holdings, Ltd. 825,600 1,145,980 China Mobile, Ltd. 460,000 4,242,330 China Overseas Land & Investment, Ltd. 580,360 1,122,762 China Resources Cement Holdings, Ltd. 746,000 764,492 China Resources Enterprises, Ltd. 315,000 1,264,308 Citic Pacific, Ltd. 410,000 1,226,201 CLP Holdings, Ltd. 80,000 659,654 CNOOC, Ltd. 1,773,000 4,414,196 Comba Telecom Systems Holdings Ltd. 735,500 918,375 COSCO Pacific, Ltd. 824,000 1,701,846 Daphne International Holdings, Ltd. 1,134,000 906,762 Digital China Holdings, Ltd. 750,000 1,460,742 Fook Woo Group Holdings, Ltd. (I) 3,216,000 1,000,733 See notes to financial statements Semiannual report | Greater China Opportunities Fund 11 Shares Value Hong Kong (continued) Hong Kong Exchanges & Clearing, Ltd. 78,000 $1,781,694 Hutchison Telecommunications Hong Kong Holdings, Ltd. 1,200,000 377,016 Hutchison Whampoa, Ltd. 240,000 2,752,735 Kerry Properties, Ltd. 155,000 829,780 Kunlun Energy Company, Ltd. 1,348,000 2,386,917 MTR Corp., Ltd. 160,000 583,933 Sino Land Company, Ltd. 900,000 1,587,639 Sun Hung Kai Properties, Ltd. 145,000 2,272,801 Techtronic Industries Company, Ltd. 1,165,500 1,598,812 Wharf Holdings, Ltd. 241,000 1,772,042 Taiwan 29.08% Catcher Technology Company, Ltd. 190,000 1,194,197 Chinatrust Financial Holding Company, Ltd. 1,350,000 1,239,686 First Financial Holding Company, Ltd. (I) 2,200,000 2,044,781 First Steamship Company, Ltd. 400,000 970,721 Formosa Plastic Corp. 500,000 2,046,390 Gloria Material Technology Corp. (I) 850,000 986,344 Hon Hai Precision Industry Company, Ltd. 708,600 2,690,507 HTC Corp. 70,000 3,191,754 Huaku Development Company, Ltd. 624,000 1,837,104 J Touch Corp. (I) 287,000 982,105 KGI Securities Company, Ltd. 2,261,000 1,188,383 Nan Ya Plastics Corp. 489,000 1,499,849 Oriental Union Chemical Corp. 1,000,000 1,471,206 Taiwan Glass Industrial Corp. 734,000 1,200,944 Taiwan Mobile Company, Ltd. (I) 600,000 1,549,007 Taiwan Semiconductor Manufacturing Company, Ltd. 1,892,089 4,863,774 TPK Holding Company, Ltd. (I) 48,000 1,436,685 Wistron NeWeb Corp. 350,000 1,348,299 Yuanta Financial Holdings Company, Ltd. 2,750,000 1,916,104 Total investments (Cost $85,852,876)  99.10% Other assets and liabilities, net 0.90% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 12 Greater China Opportunities Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts (I) Non-income producing security.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $85,940,334. Net unrealized appreciation aggregated $28,774,498, of which $29,638,072 related to appreciated investment securities and $863,574 related to depreciated investment securities. The Fund had the following sector composition as of 4-30-11 (as a percentage of total net assets). Financials 38% Information Technology 17% Industrials 12% Materials 10% Energy 10% Telecommunication Services 5% Consumer Discretionary 3% Utilities 2% Consumer Staples 1% Health Care 1% Other 1% See notes to financial statements Semiannual report | Greater China Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $85,852,876) $114,714,832 Foreign currency, at value (Cost $1,560,606) 1,561,196 Receivable for investmentssold 2,155,739 Receivable for fund sharessold 65,861 Dividendsreceivable 217,615 Other receivables and prepaidexpenses 40,358 Totalassets Liabilities Due tocustodian 292,283 Payable for investmentspurchased 2,239,426 Payable for fund sharesrepurchased 247,994 Payable toaffiliates Accounting and legal servicesfees 2,746 Transfer agentfees 33,583 Distribution and servicefees 47,805 Trusteesfees 5,224 Managementfees 94,079 Other liabilities and accruedexpenses 39,433 Totalliabilities Netassets Capital paid-in $89,925,698 Accumulated net investmentloss (819,625) Accumulated net realized gain (loss) on investments and foreign currencytransactions (2,216,124) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 28,863,079 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($78,164,972 ÷ 3,587,007shares) $21.79 Class B ($17,014,014 ÷ 800,251shares) 1 $21.26 Class C ($17,578,321 ÷ 827,339shares) 1 $21.25 Class I ($1,968,456 ÷ 90,808shares) $21.68 Class NAV ($1,027,265 ÷ 46,789shares) $21.96 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $22.94 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 14 Greater China Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned andexpenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $313,881 Less foreign taxeswithheld (15,319) Total investmentincome Expenses Investment management fees (Note4) 586,571 Distribution and service fees (Note4) 293,515 Accounting and legal services fees (Note4) 9,100 Transfer agent fees (Note4) 104,639 Trustees fees (Note4) 5,283 State registrationfees (Note4) 52,167 Printing andpostage (Note4) 13,698 Professionalfees 18,004 Custodianfees 7,679 Registration and filingfees 25,086 Other 8,666 Totalexpenses Less expense reductions (Note4) (9,377) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments 20,385,374 Foreign currencytransactions 77,608 Change in net unrealized appreciation (depreciation)of Investments (10,776,618) Translation of assets and liabilities in foreigncurrencies (1,462) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Greater China Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investment income(loss) ($816,469) $284,634 Net realizedgain 20,462,982 18,005,705 Change in net unrealized appreciation(depreciation) (10,778,080) 536,058 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (253,588) (547,243) ClassB  (1,013) ClassC  (1,047) ClassI (11,244) (39,523) ClassNAV (6,591) (9,338) From net realizedgain Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofperiod 119,954,127 135,252,115 End ofperiod Accumulated undistributed net investment income(loss) 16 Greater China Opportunities Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.12) 0.08 0.12 0.04 0.07 0.16 Net realized and unrealized gain (loss) oninvestments 1.74 2.94 5.63 (19.08) 17.14 5.43 Total from investmentoperations Lessdistributions From net investmentincome (0.07) (0.11) (0.03) (0.06) (0.08) (0.01) From net realizedgain    (1.83) (0.37) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 5 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $78 $80 $90 $69 $283 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.67 6 1.73 1.95 1.77 1.68 1.92 Expenses net of feewaivers 1.67 6 1.70 1.95 1.77 1.68 1.89 Expenses net of fee waivers andcredits 1.67 6 1.70 1.92 1.77 1.68 1.89 Net investment income(loss) (1.16) 6 0.45 0.86 0.21 0.34 1.14 Portfolio turnover (%) 61 71 105 98 85 57 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 17 CLASS B SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.20) (0.06) 0.01 (0.09) (0.07) 0.09 Net realized and unrealized gain (loss) oninvestments 1.70 2.87 5.53 (18.83) 16.98 5.37 Total from investmentoperations Lessdistributions From net investmentincome   3   (0.01)  From net realizedgain    (1.83) (0.37) (0.04) Totaldistributions    Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $17 $19 $15 $55 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 2.48 7 2.49 2.70 2.49 2.38 2.62 Expenses net of feewaivers 2.48 7 2.45 2.70 2.49 2.38 2.59 Expenses net of fee waivers andcredits 2.48 7 2.45 2.67 2.49 2.38 2.59 Net investment income(loss) (1.97) 7 (0.31) 0.11 (0.43) (0.32) 0.63 Portfolio turnover (%) 61 71 105 98 85 57 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. CLASS C SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.20) (0.05) 0.01 (0.09) (0.05) 0.08 Net realized and unrealized gain (loss) oninvestments 1.70 2.86 5.53 (18.84) 16.96 5.38 Total from investmentoperations Lessdistributions From net investmentincome   3   (0.01)  From net realizedgain    (1.83) (0.37) (0.04) Totaldistributions    Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $18 $20 $16 $59 $13 Ratios (as a percentage of average net assets): Expenses beforereductions 2.47 7 2.48 2.71 2.49 2.38 2.62 Expenses net of feewaivers 2.47 7 2.44 2.71 2.49 2.38 2.59 Expenses net of fee waivers andcredits 2.47 7 2.44 2.68 2.49 2.38 2.59 Net investment income(loss) (1.96) 7 (0.26) 0.10 (0.43) (0.25) 0.55 Portfolio turnover (%) 61 71 105 98 85 57 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Less than ($0.005) pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 18 Greater China Opportunities Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 10-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.11) 0.01 0.18 0.04 0.09 0.24 Net realized and unrealized gain (loss) oninvestments 1.74 3.02 5.53 (19.14) 17.28 5.42 Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.13) (0.04) (0.19) (0.13) (0.06) From net realizedgain    (1.83) (0.37) (0.04) Totaldistributions Net asset value, end ofperiod Total return (%) 4 4 4 4 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $3 $5 $1 $6 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 2.32 5 1.83 1.81 1.64 1.22 1.49 Expenses net of feewaivers 1.53 5 1.57 1.65 1.64 1.22 1.46 Net investment income(loss) (1.08) 5 0.08 1.25 0.19 0.44 1.70 Portfolio turnover (%) 61 71 105 98 85 57 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Annualized. CLASS NAV SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.06) 0.20 0.24 0.24 0.35 Net realized and unrealized gain (loss) oninvestments 1.74 2.96 5.65 (19.20) 14.22 Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.21) (0.08) (0.27)  From net realizedgain    (1.83)  Totaldistributions  Net asset value, end ofperiod Total return (%) 5 4 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1  6 $1 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 7 1.11 1.12 1.17 1.12 7 Expenses net of feewaivers 1.13 7 1.11 1.12 1.17 1.12 7 Net investment income(loss) (0.60) 7 1.08 1.63 1.16 1.56 7 Portfolio turnover (%) 61 71 105 98 85 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 The inception date for Class NAV shares is 12-28-06. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. See notes to financial statements Semiannual report | Greater China Opportunities Fund 19 Notes to financial statements (unaudited) Note 1  Organization John Hancock Greater China Opportunities Fund (the Fund) is a non-diversified series of John Hancock Investment Trust III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of Assets and Liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p
